United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 20, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-60647
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

THOMAS LEE HARGETT,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:99-CR-110-2-P
                      --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Thomas Lee Hargett, federal prisoner # 11123-042, appeals

the district court’s denial of his motion to modify his sentence

pursuant to 18 U.S.C. § 3582(c)(2).    Hargett pleaded guilty in

2000 to conspiracy to manufacture and possess with intent to

distribute methamphetamine.   As the amendment on which Hargett

relies was in effect at the time he was sentenced, the district

court was without jurisdiction to consider Hargett’s motion.          See

United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-60647
                               -2-

     We decline to address Hargett’s argument that, pursuant to

Blakely v. Washington, 124 S. Ct. 2531 (2004), the use of prior

convictions to enhance his sentence violated his Sixth Amendment

right to a jury trial, because Hargett raised this issue for the

first time in his reply brief.     See United States v. Hoster, 988

F.2d 1374, 1383 (5th Cir. 1993).

     For the foregoing reasons, we AFFIRM the judgment of the

district court on the basis that the district court lacked

jurisdiction to consider it.